1                                                                    Hon. Richard A. Jones

2

3

4

5
                              UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
7

8    UNITED STATES OF AMERICA,
                                                      No. CR18-174 RAJ
9                                  Plaintiff,

10          v.                                        ORDER TO SEAL

11   JOSE URENA VERDUZCO,

12                               Defendant.

13

14
            THE COURT, having considered Defendant’s Motion to Seal the Defendant’s
15
     Motion to Continue Sentencing, and good cause having been shown, hereby orders
16
     that the Motion to Seal (Dkt. #349) is GRANTED and the Motion to Continue
17
     Sentencing filed at Dkt. #348 shall remain sealed.
18
            DATED this 18th day of September, 2019.
19

20

21
                                                     A
                                                     The Honorable Richard A. Jones
22                                                   United States District Judge
23

24

25

26


     ORDER TO SEAL - 1                                LAW OFFICE OF ROBERT FLENNAUGH II, PLLC
     Case No. CR18-174 RAJ                                     810 Third Avenue, Suite 500
                                                                   Seattle, WA 98104
                                                                     (206) 447-7422
